 1

 2

 3

 4

 5   ‘
 6

 7                                     UNITED STATES DISTRICT COURT
 8                          FOR THE EASTERN DISTRICT OF CALIFORNIA
 9

10       ALAN M. BARTLETT,                              No. 2:19-cv-00330-MCE-AC
11                        Plaintiff,
12            v.                                        ORDER
13       STATE BAR OF CALIFORNIA and
         PHILLIP TREVINO,
14
                          Defendants.
15

16           Plaintiff proceeded in this matter pro se, and accordingly this motion was referred to the

17   undersigned pursuant to Local Rule 302(c)(21). On February 18, 2020, plaintiff filed a Motion to

18   Terminate the Order Directing Prisoner Payment. ECF No. 20. Plaintiff’s case was closed on

19   April 26, 2019. ECF No. 7. The court notes that this issue has already been addressed. See ECF

20   No. 13. The termination of plaintiff’s case does not end his statutory obligation to pay the full

21   amount of the filing fee, and this court has no discretion to override that rule. See 28 U.S.C. §

22   1915(b)(1),(2).

23           Plaintiff is advised that documents filed since the closing date will be disregarded, and no

24   orders will issue in response to future filings. Plaintiff’s motion at ECF No. 20 will, accordingly,

25   not be considered.

26           IT IS SO ORDERED.

27   DATED: February 20, 2020

28
